Citation Nr: 1500447	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-06 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left knee disability, to include as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran had active military service in the United States Air Force from January 1977 to December 1980, and he served in the reserve component until February 1987.  He also served in the Navy Reserve from February 1987 to February 1995.  Thereafter, he served in the Air National Guard from February 1995 to July 2006, to include a period of active duty for training (ACDUTRA) from September 2001 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2014, the Board remanded for additional development.  The Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in June 2014.  By an August 2014 decision, the AMC granted service connection for right knee disability.  Accordingly, as noted in the Veteran's representative's November 2014 Informal Hearing Presentation, the issue of service connection for right knee disability is no longer on appeal.  (Curiously, the Veteran is now in receipt of separate ratings for right knee joint arthritis and residuals of an arthroplasty of the same joint.  The agency of original jurisdiction may wish to investigate the propriety of awarding separate ratings concurrently for arthritis and an arthroplasty effective from February 17, 2009.)

In September 2011, the Veteran appeared before a local hearing officer; he did not elect to have a Board hearing.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

A left knee disability did not begin during active military service, and no such disability has been caused or made worse by service-connected right knee disability.

CONCLUSION OF LAW

The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated by active military service; a left knee disability is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183  (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to notify has been satisfied through notice letters dated in March 2009, February 2010, and January 2012, which fully addressed all notice elements, to include secondary service connection.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, and he was given ample time to respond.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service and post-service treatment records pertinent to the claim on appeal have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

The Veteran was afforded VA examinations in September 2002, April 2009, March 2010, and January 2012 (with a June 2014 addendum) for the claim on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Board notes the Veteran's representative's assertion that the June 2014 VA medical opinion was inadequate as the examiner did not substantially comply with the Board's April 2014 remand directives.  Specifically, the Veteran's representative asserts the examiner failed to address "the pre-February 2009 records showing some degree of antalgic gait related to the service-connected right knee ACL insufficiency" as it relates to whether the Veteran's left knee condition was caused or aggravated by his service-connected right knee disability.  See November 2014 Informal Hearing Presentation.  However, a review of the examination report reveals no inadequacies.  Rather, these opinions, when considered together, are adequate because the examiners discussed the Veteran's medical history, fully addressed the Veteran's symptoms and objective data, and provided opinions that appear to be consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The examiner specifically addressed the question of "adjacent knee pathology associated with contralateral torn ACL and antalgic gait."  (emphasis added)  The Board therefore concludes that the examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is service connected for degenerative joint disease of the right knee, evaluated as 10 percent from November 6, 2008, and for right knee arthroplasty, evaluated as 100 percent from February 17, 2009, and as 30 percent from April 1, 2010.  

The Veteran asserts that his left knee arthritis was caused by his service-connected right knee disability.  See January 2014 Informal Hearing Presentation; November 2014 Informal Hearing Presentation; February 2009 VA Form 21-4138.

An October 2007 VA treatment record shows the Veteran presented with left knee pain.  He reported a left knee cartilage tear in high school.  X-ray revealed mild degenerative change with patellofemoral and medial tibiofemoral joint space narrowing.

A June 2008 private treatment record shows the Veteran presented with bilateral knee pain.  Examination of the left knee revealed varus stance with prominent varus thrust.  The clinician noted the Veteran walked with significant antalgic gait favoring the right knee much more than the left knee.  X-ray of the left knee showed mild patellofemoral joint degenerative changes.  See Private Treatment Record from Dr. P.W.G.

A December 2008 private treatment record shows the Veteran reported his left knee had been causing increased sensation of locking and catching over the previous three weeks.  He stated there may be a floating piece of debris in his knee.  Examination revealed +2 effusion of the left knee with marked crepitation throughout the knee and minimal collateral laxity.  X-ray of the left knee showed narrowing of the medial articular space with no evidence of calcific loose bodies.  Id.

A December 2008 private treatment record reflects the Veteran was evaluated for bilateral knee pain.  X-ray revealed mild patellofemoral joint degenerative changes.  Id.  A subsequent December 2008 private treatment record shows the Veteran reported he had acute onset of medial pain and rapid swelling of his left knee while stepping backwards out of a press machine at work.  He reported pain on ambulation.  Examination revealed a large effusion of the left knee.  There was objective evidence of a distinct start-up limp and antalgic gait pattern.  No ligament changes and no calf tenderness or distal edema were noted.  Id.

In February 2009, the Veteran underwent bilateral total knee replacement (TKR).  Id.

Correspondence dated in September 2011 from Dr. P.W.G., shows that the Veteran was under his care for bilateral arthritis of the knees, which led to bilateral TKRs in 2009.  

The Veteran was afforded a VA examination in January 2012.  The examiner noted that the Veteran had left knee arthritis, status post left total knee arthroplasty.  The Veteran reported he injured his right anterior cruciate ligament (ACL) in 2001, during military service.  He also reported a total of 5-6 surgeries of the right knee.  He said his first left knee surgery was performed at the age of 15 or 16 for a torn meniscus.  He said the pain had resolved until 2008, and the second surgery was an arthroscopy for meniscus tear.  Onset of left knee pain was in 2008, and the Veteran was treated by Dr. P.W.G.  In February 2009, he underwent bilateral total knee arthroplasty.  

In a June 2014 VA medical opinion, the examiner reviewed the claims folder, to include the previous VA examinations, finding that the Veteran's claimed left knee condition was consistent with his normal and natural aging process.  The examiner based her opinion on the mild degree of arthritis observed on radiographs in 2007 and physical examination in 2002.  The reviewer found support for the notion that right knee arthritis was the result of previously service-connected cruciate ligament insufficiency.  However, as for the left knee, the examiner explained that the medical literature showed there was scant support for the idea that knee pathology is caused or associated with "contralateral torn ACL and antalgic gait."  Additionally, October 2007 radiographs revealed "mild degenerative changes in the left knee, less pronounced than the comparative right knee" and "no acute fracture or dislocation [was] seen in the left knee."  The examiner also observed that a September 2002 VA examiner opined "there was no trouble with the left knee."  The examiner therefore opined that it was less likely that the Veteran's left knee condition was related to and/or aggravated by his service-connected right knee disability.

The Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain and swelling; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis. 

The Veteran asserts that there is a relationship between his service-connected right knee disability and his left knee condition.  The Veteran's statements with respect to his left knee condition, antalgic gait, and pain, are considered to be competent evidence within his personal experience.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the objective clinical findings by medical professionals aware of his symptoms more probative than the Veteran's statements.  The examiners are medical professionals, and they were able to review the overall record, including the Veteran's history and opinions.  A definite opinion was provided as to possible secondary service connection.  While the Veteran has claimed that his left knee problems are the result of his service-connected right knee disability, he is not competent to make such a medical determination.  The competent evidence of record supports the conclusion that the left knee disability is not attributable to his right knee, either on a direct basis or on the basis of aggravation.  Moreover, there has been no showing that any left knee disability is traceable to a period of qualifying active military service.  He had no problem during any period of active military service with his left knee.  Consequently, there is no basis to award service connection, either on a direct basis or secondary basis.  The preponderance of the evidence is against the claim.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for left knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


